DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed April 25, 2022.  Applicant’s January 10th amendment amended claims 1 1, 4, 5, 7, 8, 11, 12, 14, 15, 18-20 and canceled claims 2, 3, 9, 10, 16, and 17.  Currently Claims 1, 4-8, 11-15 and 18-20are pending.  Claims 1, 8 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 4-7, 15 and 18-20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 101 rejection of claims 8 and 11-14 in the previous office action are maintained.
	The 35 U.S.C. 112(a) rejection of claims 1, 4-8, 11-15 and 18-20 in the previous office action is maintained.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims do not recite an abstract idea (Remarks:  Page 31; GUI similar to Core Wireless), the claims provide improvements computer functionality/integrate the abstract idea into a practical application (Remarks: Pages 26, e.g. similar to Enfish; Remarks:  Page 27; Last Two Paragraphs, Page 33; Pages 34-36; Specification Paragraphs 16--20), recites significantly more than the abstract idea (similar to DDR; Remarks:  Pages 38, 39).

Applicant’s arguments with respect to 35 U.S.C. 101 with respect to claims 1, 4-7, 15 and 18-20 are found persuasive (Remarks:  Pages 34-36, 39) and the 35 U.S.C. 101 rejection of claims 1, 4-7, 15 and 18-20 in the previous office action is withdrawn.

In response to Applicant’s arguments that claims 8 and 11-14, directed to a computerized method (preamble only), the examiner respectfully disagrees.
As it stands it is not clear who or what entity is performing the key method steps as a computer nor any other technological components are not recited in the body of the claims.  Further without a computer performing the method steps it is not possible to argue that the claims represent an improvement in an underlying technology (e.g. computer) as no such technological elements are positively claimed.
Examiner suggests Applicant amendment independent claim 8 to clearly recite, in the body of the claims, that a computer is performing the method steps (e.g. receiving product catalog data, by a computer,…; generating, by a computer, a respective product score….. etc.) in order to overcome the remaining rejection under 35 U.S.C. 101.  

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to the Enfish decision because the provide improvements in computer related technology, the examiner respectfully disagrees.
On May 12, 2016, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Enfish, LLC v. Microsoft Corp. held that the claimed database software designed as a "self-referential" table is patent eligible under 35 U.S.C. § 101 because it is not directed to an abstract idea.
The claims of the patents at issue in this case describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims that invoke 35 U.S.C. § 112(t). The court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. 
The instant application merely recites a generic computer (processor, memory, network interface) performing generic computer functions – specifically evaluating/scoring product pages of a catalog.  The claims do not recite a database much alone a self-referential table for a computer database as is recited in Enfish.  As discussed below, the claims are similar to ideas found to be abstract, wherein upon examination of the claims as a whole and in terms of each claim’s limitations reveals that the claims are not directed to improving computer performance and do not recite any such benefit.  The claims are directed to reporting data and merely use a computer (processor, memory, network interface system) to improve the compliance of a product page of a catalog to one or more standards/criterion and not the performance of a computer.
Further nowhere in Applicant’s specification does Applicant discuss or imply that the thrust of the invention, much alone a side-effect, is directed to improving the performance of the computer in sharp contrast to the court findings in the Enfish decision.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – business metrics – in this evaluating a product page of a catalog related to at least one criterion (requirement, standard, etc.).  While the claims may represent an improvement to the business process of evaluating a product page they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor, memory and network interface.  These generic computer hardware merely performs generic computer functions of receiving, processing and outputting data and represent a purely conventional implementation of applicant’s product page evaluation method in the general field of business analytics and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 8 and 15 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, memory, network interface) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that the claims are directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea is a computer (processor, memory, network interface) i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s argument that the claims recite significantly more than the abstract idea the examiner respectfully disagrees.
The claims merely recite generic computer components performing generic computer functions.  Considered as an ordered combination, the computer components of Appellant's method add nothing that is not already present when the steps are considered separately. Viewed as a whole, Applicant’s method claims simply recite the concept of evaluating a product page as performed via a generic computer. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer. "Under our precedents, that is not 'enough' to transform an abstract idea into a patent--eligible invention." See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360.

In response to Applicant’s arguments that the claims are similar to the claims in the DDR Holdings V Hotels.com board decision, the examiner respectfully disagrees.
In DDR Holdings, the Federal Circuit, applying the Alice analytical framework, upheld the validity of DDR’s patent on its webpage display technology.  The court found that "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  Further that the invention established an "inventive concept" for resolving an Internet-centric problem.
The instant application is directed to evaluating a product page using one criterion via a generic computer.  While the claims, as amended, recite a network interface configured to communicate an indication of at least a low score to a remotely located computing device across an network, this standard/convention use of a computer network (i.e. merely an insignificant post solution activity, data output) does not provide a solution to a problem that is necessarily rooted in computer technology in order to overcome a problem arising in the realm of computer networks.  Business (people) displayed business metrics well prior to the advent of computers, computer technology or computer networks.  Accordingly the claims are not similar to those found patentable in the DDR Holdings V. Hotels.com decision and are therefore not patent eligible under 35 U.S.C. 101.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 112(a) as Applicant’s disclosure provides sufficient detail to demonstrate support for the step of “generate a respective product score for the digital product catalog representation for each respective product of the plurality of products for the plurality of product catalogs each respective product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products to at least one criterion” (Remarks:  Pages 40, 41; Specification Paragraph 26, the examiner respectfully disagrees.
Specification Paragraph 26, similarly discloses at a very high level of detail, that the system can request ‘data and analysis’ regarding digital product catalog representations of products being sold from remotely located computing devices and that these remote computing devices generating a respective score for each respective product indicative of an adherence to at least one criterion.  While Specification Paragraph 26 suggests that another/different (remote) system may generate product scores which may be requested by Applicant’s invention this paragraph fails to disclose that Applicant’s invention generates the product scores as claimed.  Nor does this paragraph provide any discussion at any level how the remote systems generate the product scores much alone generate the product scores based on the various criterion now claimed.  At best this paragraph discloses that Applicant’s invention merely receives the product scores (data) from another device and as such Applicant’s invention does not actually generate product scores of any kind.  
Examiner suggests amend the claims to recite that the invention merely recites generated product scores for each perspective product catalog digital representation for the plurality of product catalogs in order to overcome this rejection.  It is noted that such a change may result in an rejection under 35 U.S.C. 103(a) as the system is no longer automatically generating product scores, and is simply receiving data from another system which is displayed to human users.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claim 8, the claim is directed to the abstract idea of business analytics. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, business analytics (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to generate a product score (Specification Paragraph 21) by ‘evaluating’ digital product catalog representations to one or more criterion, wherein business analytics is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “generate”, “identify” and “communicate” recite functions of the business analytics are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of generate a respective product score is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claim 8 appears to be to provide an indication to a human user of a product score of a digital product catalog product representation (e.g. product page) so that the user may or may not update the digital product representation to improve the representations adherence to at least one criterion (rule, standard, requirement, constraint, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: computing device, processor, memory, network interface and computer readable memory.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, network, and network interface.  These generic computing components are merely used to process and communicate data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's business analytics in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 8 and 11-14 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computing device, processor, memory, network interface and computer readable memory," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generate a respective product score for the digital product catalog representation and identify at least one low product score or a score below a threshold all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computerized method (preamble only), remotely located computing device (for display only), graphical user interface in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive data regarding a product catalog and store the respective score are directed to insignificant pre-solution activity (i.e. data gathering).  The stop of communicate an indication wherein the indication ‘links’ to a system application to update the digital product catalog (non-functional descriptive material, just a link, the link may or may not be followed, the catalog may or may not be updated) is directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The claims recite the combination of additional elements memory configured to receive and store demand data, a processor to perform the method steps and an interface to receiving input data,  The generic memory, processor, network interface and computer readable medium are recited at a high level of generality merely performs generic computer functions of receiving, processing and outputting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 11-14, the claims are directed to the abstract idea of business analytics and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claim 11 further limit the abstract idea by providing the indication to a remotely located computing device (a more detailed abstract idea remains an abstract idea, insignificant post-solution activity).  Claim 12 further limit the abstract idea by providing the indication for products in a particular catalog or sub-catalog or other grouping to at least one remotely located computing device (a more detailed abstract idea remains an abstract idea, insignificant post solution activity).  Claim 13 further limit the sub-catalog to be at least one of selling SKUs or seasonal SKUs, or new SKUs or high-traffic SKUs (a more detailed abstract idea remains an abstract idea).  Claims 14 further limit the abstract by displaying a 3 option status indicator or a numeric score (a more detailed abstract idea remains an abstract idea, insignificant post solution activity).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 8 and 15 the claims recite “generate a respective product score for the digital product catalog representation for each respective product of the plurality of products for the plurality of product catalogs each respective product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products to at least one criterion” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of generating, by a computer, a product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products using at least one criterion as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Initially it is noted that none of the phrases evaluate or evaluating appear anywhere in Applicant’s disclosure.
Specification Paragraph 20 and Figures 3A-3C disclose enable a human user to view a plurality of indications related to a criterion (e.g. product images, videos, reviews) related to digital product catalog product representations (product pages).  However this paragraph, like the remainder of Applicant’s disclosure, fails to recite a specific method, mechanism, approach, or the like that would enable one to generating, automatically by a computer, a product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products using at least one criterion as claimed. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 26, similarly discloses at a very high level of detail, that the system can request ‘data and analysis’ regarding digital product catalog representations of products being sold from remotely located computing devices and that these remote computing devices generating a respective score for each respective product indicative of an adherence to at least one criterion.  While Specification Paragraph 26 suggests that another/different (remote) system may generate product scores which may be requested by Applicant’s invention this paragraph fails to disclose that Applicant’s invention generates the product scores as claimed.  Nor does this paragraph provide any discussion at any level how the remote systems generate the product scores much alone generate the product scores based on the various criterion now claimed.  At best this paragraph discloses that Applicant’s invention merely receives the product scores (data) from another device and as such Applicant’s invention does not actually generate product scores of any kind.  
Specification Paragraphs 27, 54 and Figure 2, disclose product scores related to various potential criterion such as reviews, images, videos and the like wherein the product score is a numerical value between 0 and 100.  These paragraphs and Figure however fail to discuss in any way HOW to actually calculate/generate a product score much alone generating, automatically by a computer, a product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products using at least one criterion as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 112 also discusses at a very high level of generality that product scores are numerical values between 0 and 100 which are somehow related to a reviews, images, videos, or the like on a product page.  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose HOW to generate a product page score for a product representation or HOW to program a computer to generate a numerical value (product score) between 0 and 100 based on reviews, images, attributes or the like contained on a product page without an online product catalog.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of recite “generate a respective product score for the digital product catalog representation for each respective product of the plurality of products for the plurality of product catalogs each respective product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products to at least one criterion” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to calculate/generate a product score of any kind).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step recite “generate a respective product score for the digital product catalog representation for each respective product of the plurality of products for the plurality of product catalogs each respective product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products to at least one criterion” as claimed.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623